Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as removing Au, Ag, Fe, and Mn as acceptable materials from independent claims 1 and 14 and removing PAM, PVP, and polyethylene oxide from independent claim 5 would require a search that would be too long and complex for the time allotted because the removed materials were relied upon for the rejection.

Continuation of Box 3:
The proposed amendments to claims 1 and 14 removing Au, Ag, Fe, and Mn as acceptable materials and to claim 5 removing PAM, PVP, and polyethylene oxide raise new issues that would require further consideration and/or search by the Examiner because these materials were relied upon for the rejection and the removal of the materials from the claims would change the basis of the rejection.  

Continuation of Box 12:
	Regarding the double patenting rejection, since the proposed amendments are not entered and a terminal disclaimer has not been filed, the rejection is upheld. 

	Therefore, since the proposed amendments are not entered, the claims are considered to be rejected for the reasons provided in the Final Office Action dated 3/15/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718